

115 HR 3352 IH: Second Chance for Service Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3352IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Takano (for himself, Mr. Vargas, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an applicant for citizenship who
			 served honorably in the Armed Forces of the United States is not
			 automatically barred from becoming a citizen of the United States for
			 having committed certain crimes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Second Chance for Service Act. 2.Establishing good moral character of applicants for citizenship who served honorably in the Armed Forces of the United StatesSection 328(e) of the Immigration and Nationality Act is amended by adding at the end the following: Notwithstanding section 101(f), a finding that an applicant under this section is described in any of paragraphs (1) through (9) of section 101(f) (except in the case of an applicant who is described in any such paragraph because of having been convicted of an aggravated felony described in subparagraph (A), (I), (K), or (L) of section 101(a)(43)) shall not preclude a finding that the applicant is of good moral character. In determining whether the applicant is of good moral character, the applicant’s service under honorable conditions shall be weighed against any finding that the applicant is described any such paragraph..
		